OPINION
{¶ 1} On December 2, 2002, appellant, John Wright, filed a writ of habeas corpus with the Court of Common Pleas of Richland County, Ohio. By judgment entry filed April 24, 2003, the trial court dismissed the writ.
 {¶ 2} Appellant filed an appeal on June 9, 2003. Pursuant to App.R. 4, "[a] party shall file the notice of appeal required by App.R. 3 within thirty days of the later of entry of the judgment or order appealed." Appellant's appeal was filed outside the thirty day time requirement therefore, this court is without jurisdiction to determine the merits of the appeal.
 {¶ 3} Appellant's appeal is dismissed.
By Farmer, J., Hoffman, P.J., and Boggins, J. concur.